Per Curiam.

In State, ex rel. Edwards, v Murray (1976), 48 Ohio St. 2d 303, a decision closely paralleling the instant cause, this court stated, at page 304;
“The remedy by appeal is adequate, for if error were to intervene or discretion be abused, stays of a questionable order may be granted.”
*114The Court of Common Pleas has jurisdiction to proceed in the contempt action.
Therefore, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., HekbeRt, Celebeezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.